 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Order of Restitution
-Ve- S1 18 Cr. 457 (JGK)
MARITES MENOR,
Defendant.

 

 

JOHN G. KOELTL, United States District Judge:

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Aline R. Flodr and Nicholas
Chiuchiolo, Assistant United States Attorneys, of counsel; the Presentence Investigation Report
for Betsy Montalvo, dated March 30, 2021; the conviction of Betsy Montalvo, the defendant, on
Count One of the above-referenced Superseding Indictment; the Government’s Sentencing
Submission, dated June 15, 2021; and all other proceedings in this case, it is hereby ORDERED
that:

1. Amount of Restitution

Marites Menor, the defendant, shall pay restitution in the total amount of $511,466.10,
pursuant to 18 U.S.C. § 3663, to the victim of the offense charged in Count One of the above-
referenced Indictment. The names, addresses, and specific amounts owed to each victim are set
forth in the Schedule of Victims attached hereto. Upon advice of a change of address, the Clerk of

the Court is authorized to send payments to the new address without further order of this Court.
A. Joint and Several Liability

Defendant’s liability for restitution shall be joint and several with any of the following
defendants should they be ordered to make restitution for offenses in this matter: Edward
Gonzalez, and Betsy Montalvo in United States v. Montalvo, et al., 18 Cr.457 (JGK).

2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:

In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d)(1) and (2). The Defendant shall commence monthly installment payments in an amount

equal to ten percent of the Defendant’s gross income, payable on the |“ of each month, as specified

by the Court to begin 30 days, following the entry ie os oa Ae ale Vo Wore 3 os

UAL afer |

3. Payment Instructions

 

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The
Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments
 

shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For
payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

4. Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the
discovery of new or additional assets.

5. Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue
until the estate receives a written release of that liability.

6. Sealing

Consistent with 18 U.S.C. $§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto
as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and
enforce this Order, without further order of this Court.

Dated: New York, New York
June 23, 2021

SO ORDERED:

oh 6[(cLeo

HEYHONORABLE JOHN G. KOELTL
ae STATES DISTRICT JUDGE
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

MARITES MENOR,

=,

Defendant.

 

 

L
fae!

[
]

9701 Pico Blvd., 1 Floor
Los Angeles, CA 90035

Schedule of Victims

S1 18 Cr. 457 (JGK)

$511,466.10| Joint and Several

Liability with Edward
Gonzalez, and Betsy

Montalvo |

 
